,


                                           . .
                                                                                7,           -_.._
                                                               .
                                                                                            .,’
                                                                                            . .      . . .
                        . . ..
                                                                        -   .




                                       .         . . ...*




         OFFSCE OF .TS-Sii
                       .A’+tNEY                             iiENERAL OF TEXAS
  * :
          ;        ._            .-   AU-N
                                                                                 . .
--a--                                                                                2
                                                                                     f3
                                                                                 .     -
                                                                                 :                .
                                                  .
                                                                                           ..
              .,

   uoaorable J&W Jmzos
   state Treasurer
   Austin; Texas :




                    such Countg,'C'~tyor Dintwict
                    dw?
SrmOO~p&o   c2..
                       ‘...‘.
                   -
                                                                                                                    --..
__,.__4-11..   v.e..   .._.....   -   ..e.-.    --.-.l..




                                                                                                                           I




                                                                                                           ‘.   *




                                                                                            _.




                                                                :




                                                                                                 .!   ‘,




                                           ‘~                                        :
                                                                                     . ,’        .~
                                                                    . c,       ,.’   .- . ,


                                                                    .g

                                                           t,       5




                                      3
                                                                           .